Exhibit 10.28 Description of Denny's 2009 Corporate Incentive Program On December 23, 2008, the Compensation and Incentives Committee of the Board of Directors of Denny's Corporation (the "Company" or “Denny’s”) approved and adopted the Denny's 2009 Corporate Incentive Program (the "2009 Incentive Program"), an incentive compensation arrangement for certain Denny's employees, including the executive officers of the Company. Under the 2009 Incentive Program, which is offered pursuant to the Denny's Corporation 2008 Omnibus Incentive Plan (the "Denny's 2008 Omnibus Plan"), a participant is eligible to earn a target bonus award ("Target Award") equal to a percentage of his or her base salary, depending on the group classification assigned to such participant.
